DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 27 is objected to because of the following informalities:  there is no period at the end of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4,6-8,10,16-19,27 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (GB 2191075 A) in view of Thomasson et al. (US 5509229 A).
	For claim 1, Goodwin teaches a shelter (11) comprising: an outer longitudinal tubular structure (13, page 2, states square tube) having an outer wall (13), a first-outer-
	However, Goodwin is silent about the segmented portion being annular, hence also annular divider walls; and a protecting member having a second length that is less than the first length, the protecting member provided in a form of a slip-on sleeve positioned on the second-outer-longitudinal-tubular-structure end, the protecting member encircles the second-outer-longitudinal-tubular-structure end and the second orifice; wherein the outer longitudinal tubular structure is located between the inner longitudinal tubular structure and the protecting member; wherein the shelter has a circular cross-section. 

 	Thomasson et al. teach a plant shelter (fig. 8) comprising a protecting member (34) having a second length (col. 7, lines 50-67, the protecting member 34 is only a short distance from the base of the shelter, thus, making it less than the first length of the outer structure 16) that is less than a first length of an outer longitudinal tubular structure (16), the protecting member provided in a form of a slip-on sleeve (ref. 34 is either paint or black sheets, which black sheets can be considered a slip-on sleeve) positioned on a second-outer-longitudinal-tubular-structure end (the base region 16A), the protecting member encircles the second-outer-longitudinal-tubular-structure end and a second orifice (the bottom opening of the shelter at the base region); wherein the outer longitudinal tubular structure is located between an inner longitudinal tubular structure (18) and the protecting member (see figs. 1-2 for location of the protecting member, outer structure and inner structure).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a protecting member having a second length that is less than the first length and provided in a form of a slip-on sleeve as taught by Thomasson et al. positioned on the second-outer-longitudinal-tubular-structure end, the protecting member encircles the second-outer-longitudinal-tubular-structure end and the second outside environment (as taught by Thomasson et al.).
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the shelter of Goodwin be circular in cross-section as taught by Thomasson et al., since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
The combination of Goodwin as modified by Thomasson et al. would result in wherein the outer longitudinal tubular structure is located between the inner longitudinal tubular structure and the protecting member (as taught by Thomasson due to the location of the sheets 34, which would place the outer structure of Goodwin between the inner structure and the protecting member).
	For claim 2, Goodwin as modified by Thomasson et al. (emphasis on Goodwin) further teaches at least one retaining structure (34) selected from the group consisting of a stake, a dowel, a peg, and any combination thereof, wherein the plurality of through channels are configured to receive the at least one retaining structure (see fig. 2 of Goodwin).
	For claim 4, in addition to the above, Thomasson et al. teach wherein the first-outer-longitudinal-tubular- structure end (end at the bottom near ref. 16A) comprises a first-outer-longitudinal-tubular-structure end diameter, the second- outer-longitudinal-tubular-structure end (end at the top near ref. 16B) comprises a second-outer-longitudinal-tubular-structure end diameter, and the first-outer-longitudinal-tubular-In re Rose, 105 USPQ 237 (CCPA 1955).  
For claim 6, in addition to the above, Thomasson et al. further teach the first-inner-longitudinal-tubular- structure end (end where ref. 18A is located) comprises a first-inner-longitudinal-tubular-structure end diameter, the second- inner-longitudinal-tubular-structure end (end where ref. 18B is located) comprises a second-inner-longitudinal-tubular-structure end diameter, and the first-inner-longitudinal-tubular-structure end diameter is larger than the second-inner-longitudinal-tubular-structure end diameter. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the shelter of Goodwin as modified by Thomasson et al. be shaped such that the first-inner-longitudinal-tubular- structure end comprises a first-inner-longitudinal-tubular-structure end diameter, the second- inner-longitudinal-tubular-structure end comprises a second-inner-longitudinal-tubular-structure end diameter, and the first-inner-longitudinal-tubular-structure end diameter is larger than In re Rose, 105 USPQ 237 (CCPA 1955).  
 	For claim 7, Goodwin as modified by Thomasson et al. (emphasis on Goodwin) further teaches wherein at least one of the outer longitudinal tubular structure, the inner longitudinal tubular structure, the plurality of segmented annular divider walls, or any combination thereof comprises at least one of a polymer, a biodegradable polymer, a biocomposite, or any combination thereof (page 2, lines 25-35).
	For claim 8, Goodwin as modified by Thomasson et al. (emphasis on Goodwin) further teaches wherein the polymer comprises at least one of a polyethylene, a polypropylene, a partially aromatic polyester, a fully aromatic polyester, a polyhexamethylene diadipamide, a polycaprolactam, an aromatic polyamide, a partially aromatic polyamide, an aliphatic polyamide, or any combination thereof (page 2, lines 25-35).
	For claim 10, Goodwin as modified by Thomasson et al. (emphasis on Goodwin) further teaches at least one of an ultraviolet stabilizer, a waterproofing additive, an extending filler, a prodegradant agent, a reinforcing filler, an animal repellent, a fungal repellent, a bacterial repellent, or any combination thereof (page 2, lines 35-40).
	For claim 16, Goodwin teaches a method of manufacturing a shelter (as described in the above) comprising: forming the outer longitudinal tubular structure as explained in the above; forming the inner longitudinal tubular structure as explained in the above; and forming the segmented portion positioned between the outer wall and 
	However, Goodwin is silent about the segmented portion being annular, hence also annular divider walls; applying a protecting member having a second length that is less than the first length, the protecting member in a form of a slip-on sleeve on the second-outer-longitudinal-tubular-structure end, wherein the protecting member encircles the second-outer-longitudinal-tubular-structure end and the second orifice; wherein the outer longitudinal tubular structure is located between the inner longitudinal tubular structure and the protecting member; wherein the protecting member comprises a degradation-resistant coating, a degradation resistant film, or combination thereof located on an outermost surface of the protecting member; wherein the shelter has a circular cross-section. 
	It would have been an obvious substitution of functional equivalent to substitute the segmented rectangular portion of Goodwin with segmented annular portion, hence, annular divider wall, since a simple substitution of one known element for another would obtain predictable results (both rectangular and/or annular segmented portion would result in creating channels for the stake to be inserted therein). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a step of applying a protecting member having a second length that is less than the first length and provided in a form of a slip-on sleeve as taught by Thomasson et al. positioned on the second-outer-longitudinal-tubular-structure end, the protecting member encircles the second-outer-longitudinal-tubular-structure end and the second orifice located on an outermost surface of the protecting member in the method of Goodwin in order to receive and absorb thermal energy from the outside environment (as taught by Thomasson et al.).
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the shelter of Goodwin be circular in cross-section as taught by Thomasson et al., since a mere change in size or shape of a In re Rose, 105 USPQ 237 (CCPA 1955). 
The combination of Goodwin as modified by Thomasson et al. would result in wherein the outer longitudinal tubular structure is located between the inner longitudinal tubular structure and the protecting member (as taught by Thomasson due to the location of the sheets 34, which would place the outer structure of Goodwin between the inner structure and the protecting member).
	For claim 17, Goodwin as modified by Thomasson et al. (emphasis on Goodwin) further teaches wherein at least one of the outer longitudinal tubular structure, the inner longitudinal tubular structure, the plurality of segmented annular divider walls, or any combination thereof comprises at least one of a polymer, a biodegradable polymer, a biocomposite, or any combination thereof (page. 2, lines 25-35).
	For claim 18, Goodwin as modified by Thomasson et al. (emphasis on Goodwin) further teaches wherein at least one of forming the outer longitudinal tubular structure; forming the inner longitudinal tubular structure; and forming the segmented annular portion comprises an extrusion or injection molding operation (page 1, lines 114-120).
	For claim 19, Goodwin as modified by Thomasson et al. (emphasis on Goodwin) further teaches a method of protecting a plant comprising: surrounding the plant or a portion of the plant with the shelter according to claim 1 as described in the above; and inserting at least one retaining structure (34) through at least one of the plurality of through channels (as shown in fig. 1).
	For claim 27, Goodwin as modified by Thomasson et al. further teaches wherein the protecting member comprises a degradation-resistant coating, a degradation-.
Claims 3,5,20 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin as modified by Thomasson et al. as applied to claim 1 above, and further in view of Lais et al. (US 20100299993 A1).
 	For claim 3, Goodwin as modified by Thomasson et al. is silent about the shape of the structures being circular, hence, a first-outer-longitudinal-tubular-structure end diameter, a second-outer-longitudinal-tubular-structure end diameter, and the first-outer-longitudinal-tubular-structure end diameter and the second-outer-longitudinal-tubular-structure end diameter are the same. 
Lais et al. teach a circular plant shelter comprising a first-outer-longitudinal-tubular-structure end (one of the end of ref. 26) comprises a first-outer-longitudinal-tubular-structure end diameter (end of ref. 26 diameter due to circular shape), the second-outer- longitudinal-tubular-structure end (the other end opposite the first end of ref. 26) comprises a second-outer-longitudinal-tubular-structure end diameter (end of ref. 26 diameter due to circular shape), and the first-outer-longitudinal-tubular-structure end diameter and the second-outer- longitudinal-tubular-structure end diameter are the same (see figs. 1-2, self-explanatory regarding the circular shape shelter).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the shelter of Goodwin as modified by Thomasson et al. be shaped as a circular shelter with the features as stated above as further taught by Lais et al., since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  
 et al. is silent about wherein the first-inner-longitudinal-tubular-structure end comprises a first-inner-longitudinal-tubular-structure end diameter, the second-inner- longitudinal-tubular-structure end comprises a second-inner-longitudinal-tubular-structure end diameter, and the first-inner-longitudinal-tubular-structure end diameter and the second-inner- longitudinal-tubular-structure end diameter are the same. In addition to the above, Lais et al. teach a plant shelter comprising a first-inner-longitudinal-tubular-structure end (one of the end of ref. 24) comprises a first-inner-longitudinal-tubular-structure end diameter (end of ref. 26 diameter due to circular shape), the second-inner- longitudinal-tubular-structure end (the other end opposite the first end of ref. 24) comprises a second-inner-longitudinal-tubular-structure end diameter (end of ref. 24 diameter due to circular shape), and the first-inner-longitudinal-tubular-structure end diameter and the second-inner- longitudinal-tubular-structure end diameter are the same (see fig. 1, self-explanatory regarding the circular shape shelter).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the shelter of Goodwin as modified by Thomasson et al. be shaped as a circular shelter with the features as stated above as further taught by Lais et al., since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
For claim 20, in addition to the above, Lais et al. teach the step of inserting the second-outer-longitudinal-tubular-structure end below ground level (see fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the step of inserting the second-outer-longitudinal-tubular-structure end  et al. in order to stabilize the shelter by burying it in the ground.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin as modified by Thomasson et al. as applied to claims 1 & 7 above, and further in view of Hoff (US 20140215909 A1).
 	For claim 9, Goodwin as modified by Thomasson et al. is silent about wherein the biodegradable polymer comprises at least one of a cellulose, a polylactic acid, a cellophane, a native starch, a thermoplastic starch, a polyhydroxy butyrate, a poly-hydroxybutyrate-co-b-hydroxy valerate, a polyglycolic acid, a polycaprolactone, a compostable bioplastic, a platinum-catalyzed silicone, a reclaimed potato starch resin, or any combination thereof.
 	Hoff teaches a plant shelter made out of a biodegradable polymer comprises at least one of a cellulose (paras. 0031,0057,0087). It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a cellulose as taught by Hoff as the preferred degradable polymer of Goodwin as modified by Thomasson et al., in order to be environmentally friendly. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin as modified by Thomasson et al. as applied to claim 1 above, and further in view of Enarsson et al. (WO 2014/142714 A1).
 	For claim 11, Goodwin as modified by Thomasson et al. is silent about wherein the outer longitudinal tubular structure comprises a plurality of wood medium density fibers in a polylactide matrix covered with a polylactide film.
 comprises a plurality of wood medium density fibers in a polylactide matrix covered with a polylactide film as taught by Enarsson et al. in order to provide better decoration, coverage, and protection of the shelter (page 35 of Enarsson). 	
Claims 12,25,26 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin as modified by Thomasson et al. as applied to claim 1 above, and further in view of Moss (US 20140305041 A1).
 	For claim 12, Goodwin as modified by Thomasson et al. is silent about wherein at least the outer longitudinal tubular structure comprises a biocomposite mesh.
 	Moss teaches a plant shelter comprising an outer longitudinal tubular structure comprises a biocomposite mesh (paras. 0016,0039).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have at least the outer longitudinal tubular structure of Goodwin as modified by Thomasson et al. comprises a biocomposite mesh as taught by Moss in order to be environmentally friendly. 
	For claims 25 & 26, Goodwin as modified by Thomasson et al. and Moss teaches wherein the outer longitudinal tubular structure comprising the biocomposite mesh but is silent about the inner longitudinal tubular structure comprising a biocomposite mesh. It .
Claims 23, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin as modified by Thomasson et al. as applied to claim 1 above, and further in view of Mills (US 5347750 A).
 For claim 23, Goodwin as modified by Thomasson et al. is silent about wherein the second-outer-longitudinal-tubular- structure end comprises a blade structure to facilitate insertion below ground level.   
 	Mills teaches a shelter for a plant (fig. 12) comprising a first-outer-longitudinal-tubular-structure end (where ref. 177 is pointing at) and a second-outer-longitudinal-tubular-structure end (where ref. 180 is pointing at) comprises a blade structure (182) to facilitate insertion below ground level. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a blade structure as taught by Mills on the second-outer-longitudinal-tubular-structure end of the shelter of Goodwin as modified by Thomasson et al. in order to facilitate easier introduction of the shelter into the ground (as taught by Mills).
	For claim 24, Goodwin as modified by Thomasson et al. and Mills is silent about wherein the second-inner-longitudinal-tubular- structure end comprises a second blade structure to facilitate insertion below ground level. In addition to the above, Mills further  in order to facilitate easier introduction of the shelter into the ground (as taught by Mills).
Response to Arguments
Applicant's arguments with respect to claims 1-12,16-20,23-27 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643